NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

BLACK POINT ASSETS, LLC, as trustee      )
under the 1124 Rushmore Avenue South     )
Land Trust dated March 1, 2015,          )
                                         )
               Appellant,                )
                                         )
v.                                       )            Case No. 2D17-4493
                                         )
WELLS FARGO BANK, N.A., as trustee       )
for WaMu Mortgage Pass-Through           )
Certificates, Series 2005-PR4 Trust; B&B )
B&B FUNDING, LLC; KIM MITCHELL a/k/a )
KIM M. DELPINO a/k/a KIM D. MITCHELL; )
UNKNOWN TENANT(S) n/k/a BRIAN            )
WILSON;                                  )
                                         )
               Appellees.                )
                                         )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Lee
County; John Duryea, Judge.

Mark P. Stopa of the Stopa Law Firm,
Tampa (withdrew after briefing); Richard J.
Mockler of Stay In My Home, P.A., Saint
Petersburg (withdrew after briefing);
Latasha Scott of Lord Scott PLLC, Tampa
(withdrew after briefing); and Ian P. Hudson
of King Hudson│ PLLC, Saint Petersburg,
for Appellant.

W. Aaron Daniel, Elliot B. Kula, and William
D. Mueller of Kula & Associates, P.A.,
Miami, for Appellee Wells Fargo Bank, N.A.

No appearance for remaining Appellees.
PER CURIAM.



           Affirmed.



LaROSE, C.J., and KHOUZAM and BLACK, JJ., Concur.




                                    -2-